DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/17/2021.
Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276981) in view of Gillot et al. (US 2015/0340529).
Addressing claims 1 and 11, Kinoshita discloses a solar assembly comprises a plurality of substrates 100s (figs. 8-10), each substrate comprising:
a substrate 100 having a back surface (the surface on which the E and F regions are formed in fig. 9) and an opposing light-receiving surface (fig. 9);
a plurality of alternating N-type (E) and P-type (F) semiconductor regions disposed in or above the back surface of the substrate (fig. 9), wherein each of the plurality of alternating N-type and P-type semiconductor regions is a linear region extending in a first direction from one edge of the substrate to an opposing edge of the substrate (fig. 8); and
a plurality of metal wires 300 and 400 disposed over the plurality of N-type (wires 300 for N-type regions E) and P-type (wires 400 for P-type regions F) semiconductor regions, including a first metal wire 300 and a second metal wire 400 of the plurality of metal wires each having a longest length that is parallel with the first direction (fig. 8), wherein the first metal wire 300 is a single metal wire continuous between and extending beyond one end and coupling the first metal wire 300 to one of the N-type semiconductor regions E (fig. 9), wherein the one of the N-type semiconductor regions is continuous along the length of the first metal wire 300, wherein the second metal wire 400 is a single metal wire continuous between and extending beyond one end and coupling the second metal wire 400 to one of the P-type semiconductor regions 400, wherein the one of the P-type semiconductor regions is continuous along the length of the second metal wire 400, and wherein the first metal wire 300 is immediately neighboring to the second metal wire 400 (figs. 8-9).

Kinoshita is silent regarding the first single metal wire is continuous between and extending beyond two bonding points with the N-type semiconductor region, wherein the one of the N-type semiconductor regions is continuous between the two bonding points and the second single metal wire is continuous between and extending beyond two bonding points with the P-type semiconductor region, wherein the one of the P-type semiconductor regions is continuous between the two bonding points.

Gillot discloses a plurality of metal wires 101 for interconnecting the N-type and P-type semiconductor regions of one solar cell to the P-type and N-type semiconductor regions of an adjacent solar cell (figs. 2 ad 6), similarly to those of Kinoshita.  Furthermore, Gillot discloses the metal wire is a single metal wire continuous between and extending beyond two bonding points 101 (figs. 1 and 5-6) and coupling the metal wire to the corresponding N-type or P-type semiconductor region.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plurality of first and second metal wires of Kinoshita with the back side contact structure comprising the interweaving electrically conductive wires and electrically insulating wires with the conductive metal wires that are single metal wires continuous and extending beyond two bonding points with the corresponding N-type or P-type semiconductor region as disclosed by Gillot in order to obtain the predictable result of interconnecting the N-type and P-type semiconductor regions of one photovoltaic cell to the P-type and N-type semiconductor regions of the adjacent photovoltaic cell (Rationale B, KSR decision, MPEP 2143) as well as improving flexibility (Gillot, [0115]), reducing the thermal mechanical stresses of the cell connections (Gillot, [0085]) and allowing better adaptation to the stresses of wiring providing greater freedom for arrangement of the portions of the electrically conductive wire or ribbon (Gillot, [0097]).  In the modified solar cell of Kinoshita in view of Gillot, the N-type and P-type semiconductor regions are continuous between the two bonding points with the corresponding first and second metal wires because the N-type and P-type semiconductor regions of Kinoshita extend continuously from one end to an opposite end of the solar cell (Kinoshita, fig. 8) and the back side contact structure of Gillot provides electrical connection between the metal wires to the corresponding N-type and P-type semiconductor regions at at least two bonding points (figs. 1-2 and 5-6).

Addressing claims 2-3, fig. 4 of Gillot show the metal wires is in a plane parallel as well as a plane normal to the back surface of the substrate.

Addressing claims 4 and 12, the undulating feature of the metal wire shown in fig. 4 of Gillot is the claimed stress relief feature, this is supported by the disclosure in paragraphs [0085 and 0097] of Gillot indicating that the metal wires are capable of relieving mechanical stress.

Addressing claims 5-7 and 13, figs. 1, 3A-3B and paragraphs [0059-0060 and 0093] disclose the plurality of insulating wires 103 are positioned relative to the metal wires in the claimed manner.

Addressing claims 8 and 14, the contact pads of Gillot for facilitating the electrical connection between the metal wires and the semiconductor regions of the solar cell correspond to the claimed metal seed layer disposed between the semiconductor regions and the metal wires.

Addressing claims 15 and 19, the limitation of claim 15 includes the structural limitations from claims 1 and 8 along with generic forming steps; therefore, the limitation of claim 15 is rejected based on the reasons stated above in the rejection of claims 1 and 8.

Addressing claim 16, please see the rejection of claims 5-7 and 13 above.

Addressing claim 17, Gillot discloses in paragraph [0041] the metal wires are soldered to the contact pads that are the structural equivalence to the claimed metal seed layers.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276981) in view of Gillot et al. (US 2015/0340529) as applied to claims 1-8, 11-17 and 19 above, and further in view of Sainoo et al. (US 2012/0037203).
Addressing claim 9, Kinoshita discloses the plurality of N-type and P-type semiconductor regions is a plurality of N-type and P-type diffusion regions formed in the silicon substrate (figs. 8-10).

Kinoshita is silent regarding the substrate is a monocrystalline silicon substrate.

Sainoo discloses a solar assembly comprising a plurality of solar cell having back contact regions (fig. 2) similarly to that of Kinoshita; wherein, the substrate 21 is a monocrystalline substrate [0083].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita by substituting the known substrate material of Kinoshita with the known monocrystalline substrate material disclosed by Sainoo in order to obtain the predictable result of forming a semiconductor substrate for back contact solar cells (Rationale B, KSR decision, MPEP 2143).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276981) in view of Gillot et al. (US 2015/0340529) as applied to claims 1-8, 11-17 and 19 above, and further in view of Harada et al. (US 2017/0170342).
Addressing claim 10, Kinoshita is silent regarding the plurality of the N-type and P-type semiconductor regions are polycrystalline silicon regions formed above the back surface of the substrate.

Harada discloses rear-contact solar cells similarly to those of Kinoshita; wherein, the solar cell substrate is monocrystalline and the P-type and N-type semiconductor regions are polycrystalline [0171-0172] formed above the back surface of the substrate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita with the N-type and P-type polycrystalline semiconductor regions formed above the back surface of the substrate as disclosed by Harada in order to obtain the predictable result of generating and conducting the current generated from light exposure (Rationale B, KSR decision, MPEP 2143).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276981) in view of Gillot et al. (US 2015/0340529) as applied to claims 1-8, 11-17 and 19 above, and further in view of Krokoszinski (US 2015/0059822).
Addressing claim 18, figs. 2 and 6 of Gillot disclose the plurality of metal wires is further coupled to a second substrate with some disconnection between half of the metal wires in order to establish the required series connection; however, Gillot is silent regarding the claimed steps.

Krokoszinski discloses the step of establishing series connection between two solar cells via the plurality of metal wires for connecting the negative semiconductor regions of one solar cell to the positive semiconductor regions of the adjacent solar cell like that of Gillot and Kinoshita.  The step includes coupled the plurality of metal wires 575 and 573 to a second substrate (fig. 6), which is followed by disconnecting one polarity of the plurality of metal wires between the substrate and the second substrate to form a series connection between the substrate and the second substrate (fig. 7).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Kinoshita in view of Gillot with the steps disclosed by Krokoszinski in order to obtain the predictable result of establishing series connection between the back contact solar cells (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/30/2021